Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-28 and 31-34 are pending in this Office Action.
Claims 1, 5, 17, and 27 are amended.
Claims 32-34 are new.
Claims 29-30 are cancelled.

Response to Arguments
Applicant’s arguments and amendments, filed 01/08/2021 have been fully considered and are persuasive.  Therefore, the 35 USC 103 rejection and the Claim Interpretation has been withdrawn.
Examiner thanks Applicant for addressing Examiner Comments presented in Non-Final Rejection, mailed 10/09/2020.
Further, Applicant’s arguments, filed 01/08/2021 have been fully considered and are persuasive in regards to 35 USC 112 (b).  However, Examiner has indicated amended limitations of concern with regards to 35 USC 112 (b), please see below.







Applicant’s invention as claimed:

Allowable Subject Matter
Claims 27, 28 and 34 allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-26 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 1, 2, 17 and 18 it unclear what the metes and bounds of the “service sensors instrumented in a method” is.  Applicants Fig. 15 provides for service sensors to be instrumented within a process.  
Regarding claims 2 and 17, “a service sensor instrumented …” it is unclear if this is the same service sensor of claims 1 and 17, respectively.  
Not providing clear boundaries to the limitation does not enable one of ordinary skill in the art to clearly distinguish the claims from what is claimed in prior art.
The dependent claims do not cure these deficiencies and are likewise rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20140372630 – Bostick, determining dependencies based on service calls.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458